DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Status of Application
Claims 1-11 and 13-21 are pending. Claims 1, 5-6, 9, 11, 15, and 17-20 have been amended. Claims 1, 11, and 19 are the independent claims.  This Non-Final Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 12/15/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 12/15/2021; Applicant's “Amendments and Remarks” have been fully considered.  Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the Non-FINAL office action and therefore the prior arguments are considered moot.
                                       Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 19 states “wherein the controller is configured to determine a cause of the flashover condition of the vehicle” and this limitations appears to be missing a step, thus indefinite. How is the flashover condition determined? It appears from the specification, that the determination of a wheel profile variation is equated to a possible flashover event, however the claim states that a cause for a flashover is determined, thus as currently presented, Claim 19 is missing a step. Is this a black box, a correlation, or a repeated step? As currently presented, Claim 19 fails to clearly recite the metes and bounds of the claims, thus indefinite. The Office is going to interpret this limitation as any variance of the wheel is a possible flashover event. Appropriate action is required.
Claim 21 states “wherein the controller is configured to determine a cause of the flashover condition” and this limitation appears to be missing a step, thus indefinite. How is the flashover condition determined? How is the wheel determined to be causing this or plugging? Is this merely a correlation? It appears from the specification, that the determination of a wheel profile variation is equated to a possible flashover event, however the claim states that a cause for a flashover is determined, thus as currently presented, Claim 19 is missing a step. Is this a black box, a correlation, or a repeated step? As currently presented, Claim 19 fails to clearly recite the metes and bounds of the claims, thus indefinite. The Office is going to interpret this limitation as any variance of the wheel is a possible flashover event. Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 13-14, and 17-21 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Worden et al. (United States Patent Publication 2017/0084094).
With respect to Claim 1: Worden discloses “A vehicle control system comprising: a vehicle having a traction motor” [Worden, Abstract]; 
“and one or more sensors” [Worden, ¶ 0005-0010 and 0030]; 
“the traction motor configured to provide tractive effort for propelling the vehicle” [Worden, ¶ 0028-0030]; 
“the one or more sensors configured to measure one or more performance conditions of the vehicle” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“the one or more performance conditions including a wheel curvature profile of a wheel of the vehicle” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 

“that designates operational conditions under which the vehicle is to operate, the controller also configured to monitor the wheel curvature profile of the wheel” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053];
“and compare the wheel curvature profile of the wheel with the wheel curvature baseline condition” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“wherein the controller is configured to identify a flashover condition of the vehicle based on the comparison between the wheel curvature profile and the wheel curvature baseline condition exceeding a designated threshold” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“the flashover condition causing degradation of one or more components of the traction motor of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 3: Worden discloses “The vehicle control system of claim 1, wherein the controller is configured to identify the one or more components of the traction motor of the vehicle that are degraded based on the flashover condition that is identified, and determine a responsive action based on the identified one or more components of the vehicle that are degraded” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
Claim 4: Worden discloses “The vehicle control system of claim 3, wherein the responsive action includes one or more of repairing the degraded component, replacing the degraded component, braking the vehicle, or cutting power to the traction motor” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 5: Worden discloses “The vehicle control system of claim 1, wherein the flashover condition of the vehicle is identified responsive to determining that a variance in the wheel curvature profile exceeds one or more designated thresholds” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 11: Worden discloses “A vehicle control system comprising: a vehicle having a traction motor” [Worden, Abstract]; 
“a wheel” [Worden, ¶ 0005-0010 and 0030]; 
“and one or more sensors” [Worden, ¶ 0005-0010 and 0030]; 
“the traction motor configured to provide tractive effort for propelling the vehicle” [Worden, ¶ 0028-0030]; 
“the one or more sensors configured to measure a wheel curvature profile of the wheel” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“and a controller having one or more processors communicatively coupled with the traction motor” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“the controller configured to select a wheel curvature baseline condition of the wheel that designates operational conditions under which the wheel is to operate” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 

“wherein the controller is configured to compare the wheel curvature profile with the wheel curvature baseline condition while the vehicle moves along a route” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“wherein the controller is configured to identify a degraded wheel of the vehicle based on the comparison of the wheel curvature profile and the wheel curvature baseline condition exceeding a designated threshold during operation of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“and wherein the controller is configured to identify a flashover condition of the vehicle based on the identification of the degraded wheel of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074];
“the degraded wheel causing the flashover condition of the vehicle and degradation of one or more components of the traction motor of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 13: Worden discloses “The vehicle control system of claim 11, wherein the controller is configured to determine a responsive action to implement based on the degraded wheel of the vehicle that is identified” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 14: Worden discloses “The vehicle control system of claim 13, wherein the responsive action includes one or more of repairing the 
With respect to Claim 17: Worden discloses “The vehicle control system of claim 11, wherein the wheel curvature profile of the wheel includes a rolling radius of the wheel as the wheel rotates about an axle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 18: Worden discloses “The vehicle control system of claim 17, wherein the wheel curvature baseline condition includes a wheel radius threshold, wherein the controller is configured to identify the degraded wheel of the vehicle by comparing the rolling radius of the wheel with the wheel radius threshold” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 19: Worden discloses “A vehicle control system comprising: a vehicle having a traction motor and one or more sensors” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“the traction motor configured to provide tractive effort for propelling the vehicle” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“the one or more sensors configured to measure one or more wheel curvature profiles of one or more wheels of the vehicle” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 
“and a controller having one or more processors communicatively coupled with the traction motor” [Worden, ¶ 0028-0030, 0040-0042, and 0050-0053]; 

“during operation of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“wherein the controller is configured to identify a flashover condition of the vehicle by comparing the one or more wheel curvature profiles with a wheel curvature baseline conditions and determining that a variance in the one or more wheel curvature profiles based on the comparison of the one or more wheel curvature profiles with the wheel curvature baseline condition” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“the variance between the one or more wheel curvature profiles and the wheel curvature baseline condition exceeding one or more designated thresholds” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“the flashover condition causing degradation of one or more components of the traction motor of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074]; 
“and wherein the controller is configured to determine a cause of the flashover condition of the vehicle, the cause of the flashover condition being a degraded wheel of the vehicle system” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
With respect to Claim 20: Worden discloses “The vehicle control system of claim 19, wherein the controller is configured to identify the flashover condition 
With respect to Claim 21: Worden discloses “The vehicle control system of claim 1, wherein the controller is configured to determine a cause of the flashover condition of the vehicle, the cause of the flashover condition being one or more of a degraded wheel of the vehicle system or a plugging condition of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 USC 103 as being unpatentable over Worden et al. (United States Patent Publication 2017/0084094) in view of Kliman et al. (United States Patent 6,927,597).
With respect to Claim 2: While Worden discloses “The vehicle control system of claim 1, wherein the train has a traction motor” [Worden, ¶ 0040-0042, 0050-0053, 0065, 0074];
Worden does not disclose that the traction motor is a DC motor.
Kliman, which is also a vehicle control system teaches using DC motors as traction motors for trains, and further measuring flashover issues [Kliman,  Col 1 lines 8-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kliman into the invention of Worden to not only include measuring parameters against baselines for part replacement as Worden discloses but to also measure data for flashover for DC motor issues as taught by Kliman with a motivation of .
Claims 6-8 and 15-16 are rejected under 35 USC 103 as being unpatentable over Worden et al. (United States Patent Publication 2017/0084094) in view of Mcafee et al. (United States Patent Publication 2018/0276911).
With respect to Claims 6-8: While Worden discloses “The vehicle control system of claim 1, wherein the controller is configured to identify the flashover condition of the vehicle by comparing the wheel curvature profile of the wheel of the vehicle during operation of the vehicle with one or more wheel curvature profiles” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074];
Worden does not state where the profiles come from.
Mcafee, which is also a vehicle failure detection system teaches “profiles that are generated by at least one other vehicle” [Mcafee, ¶ 0026];
“wherein the at least one other vehicle is a fleet of vehicles” [Mcafee, ¶ 0026];
and “wherein the at least one other vehicle is a designated healthy vehicle” [Mcafee, ¶ 0026].

With respect to Claim 15-16: While Worden discloses “The vehicle control system of claim 11, wherein the controller is configured to identify the degraded wheel of the vehicle by comparing the wheel curvature profile with the wheel curvature baseline condition” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074];
Worden does not state where the profiles come from.
Mcafee, which is also a vehicle failure detection system teaches “the wheel curvature baseline condition associated with at least one other wheel of the vehicle” [Mcafee, ¶ 0026];
and “wherein the at least one other wheel is a designated healthy wheel” [Mcafee, ¶ 0026].
.
Claims 9-10 are rejected under 35 USC 103 as being unpatentable over Worden et al. (United States Patent Publication 2017/0084094) in view of Connolly et al. (United States Patent Publication 2014/0330604).
With respect to Claims 9-10: While Worden discloses “The vehicle control system of claim 1, wherein the controller is configured to monitor the wheel curvature profile of the vehicle generated by the vehicle during operation of the vehicle” [Worden, ¶ 0040-0042, 0050-0053, 0065, and 0074];
Worden does not where the tests are carried out
Connolly, which is also a vehicle control system teaches “at a designated location” [Connolly, ¶ 0015];

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Connolly into the invention of Worden to not only include measuring parameters against baselines for part replacement as Worden discloses but to also measure vehicle parameters at specific locations as taught by Connolly with a motivation of creating a more robust system that can account for vehicle issues before a vehicle leaves the yard, thus increasing safety. Additionally, the claimed invention is merely a combination of old, well known elements flashover prevention in traction vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669